       Case 1:13-cv-08916-WHP Document 338 Filed 05/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



MARIBEL BAEZ; FELIPA CRUZ; RD., ON BEHALF               13 Civ. 8916 (WHP)
OF HER MINOR CHILD, A.S.; on their own behalf
and on behalf of all others similarly situated;         Hon. William H. Pauley
UPPER MANHATTAN TOGETHER, INC.; and                     United States District Judge
SOUTH BRONX CHURCHES SPONSORING
COMMITTEE, INC.,                                        MOTION TO WITHDRAW
                                                        NANCY S. MARKS
                      Plaintiffs,                       AS COUNSEL

      vs.

NEW YORK CITY HOUSING AUTHORITY,

                      Defendant.



      PLEASE TAKE NOTICE that, pursuant to Local Rule 1.4 and the accompanying

declaration, the undersigned respectfully moves to withdraw as counsel for Plaintiffs in

the above-captioned case.



Dated: May 24, 2021                     Respectfully submitted,

                                        /s/ Nancy S. Marks
                                        Nancy S. Marks (SDNY Bar No. NM3348)
                                        Natural Resources Defense Council
                                        40 West 20th Street
                                        New York, NY 10011
                                        T: (212) 727-4414
                                        nmarks@nrdc.org
